DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 12/22/2020 for RCE application number 16/161206 (filed on 10/16/2018) in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1, 3, 6, 8-9, 11-16, and 20-24 are currently amended. Claims 5, and 7 have been cancelled. Claims 25-26 have been added as new claims. Accordingly, Claims 1-3, 6, 8-16, and 20-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
10/16/2018.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 10/17/2018, and 02/05/2020 have been received and considered. However, Examiner noted that the submitted IDSs have a duplicate reference, and have been considered accordingly.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for 12/22/2020 has been entered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

	Response to Arguments
Applicant’s arguments filed on 12/22/2020 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(1):  Applicant’s arguments regarding the rejections of the claims 1-3, 5-16, and 20-24 as being clearly anticipated by the prior art of Sweeney (US PG Pub. No. 2017/0240098 A1) have been fully considered. However, those arguments are not persuasive. Applicant asserts that:
Claim 1, as amended, recites … Sweeney fails to disclose each and every feature set forth in this amended claim. More particularly, Sweeney does not disclose the at least one light is configured to direct emission of the first visual indicator or the second visual indicator at the person and the future path of the person predicted to traverse the portion of the driving environment, wherein the emission visually highlights the future path of the person as predicted … While Sweeney describes that a crosswalk can be projected onto the roadway, nothing in this reference is germane with respect to the crosswalk being directed at the predicted future path of the person. For instance, it appears as though the crosswalk would be projected onto the roadway at the same position relative to the autonomous vehicle in Sweeney regardless of the predicted future path of the person … Moreover, while Sweeney notes that the intention engine can generate a particular output set for each detected external entity,7 this reference is not germane with respect to directing emission of an indicator at the person (in addition to the indicator being directed at the future path of the person). According to an illustration, the projected output 416 shown in Fig. 4A is not directed at the pedestrians 418; rather, the projected output 416 is directed at the roadway in front of the autonomous vehicle 400. Thus, Sweeney does not disclose the at least one light is configured to direct emission ... at the person and the future path of the person.
Claim 14 recites … At least for reasons similar to above with respect to claim 1, mutatis mutandis, Sweeney likewise fails to disclose at least the above-highlight portions of claim 14.
Claim 20 recites … Sweeney does not disclose the first visual indicator or the second visual indicator that is outputted is continually directed on a ground in the driving environment at a location of the person as the person traverses the driving environment … the projected output is not directed at the pedestrians. Moreover, Sweeney is not germane with respect to the projected output being continually directed at a pedestrian as the pedestrian traverses the driving environment.
Claim 21 recites … At least for reasons similar to above with respect to claim 20, mutatis mutandis, Sweeney likewise fails to disclose at least the above-highlight portions of claim 21.
Moreover, claim 23 recites similar features as compared to claim 21. Thus, it is believed that Sweeney likewise does not disclose each and every feature of claim 23” (see Remarks pages 9-14; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 1, 14, and 20-23 apparently to overcome the current anticipation rejections under §102(a)(1) as recited in the Final office action mailed on 09/22/2020. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
However, Examiner points to Sweeney’s reference which teaches the intention engine 320 can generate a particular output set for each detected external entity, which can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like (see at least Sweeney’s Fig 5A, ¶[0017], ¶[0039], and ¶[0068]). In Fig. 4A, which has been reproduced below 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sweeney’s Fig. 4A

For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-16, 20-26 are rejected under 35 USC §102(a)(1) as being clearly anticipated by US PG Pub. No. 2017/0240098 A1 to Sweeney et al. (hereinafter “Sweeney”) which is found in the IDS submitted on 02/05/2020.

As per claim 1, Sweeney teaches an autonomous vehicle (see Fig. 4A: Autonomous Vehicle (AV) 400), comprising:
at least one light (see Fig. 4A & ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), and see ¶¶[0052]-[0053]: the AV 200 can include an intention signaling system 235 in connection with a number of output devices 240 …The output devices 240 can be utilized independently from and/or in conjunction with the AV’s 200 normal signaling systems, such as the AV’s 200 directional signals and other lighting systems … the output devices 240 can include a light strip that circumscribes the AV 200);
a plurality of sensors that generate a plurality of sensor signals, the plurality of sensor signals indicative of a person in a driving environment of the autonomous vehicle (see Fig. 4A: Sensor Array 410, and Pedestrians 418, and see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect the path of the AV); and
a computing system that is in communication with the plurality of sensors (see Fig. 8, ¶[0024], and ¶[0114]: Computer System 800, AV Subsystem 860/ Sensor Data 862, and Output systems 820/ Intention Output 818), wherein the computing system comprises:
a processor (see Fig. 8, ¶[0024] & ¶[0114]: Processor 804); and
memory that stores computer-executable instructions that, when executed by the processor (see Fig. 8, ¶[0024] & ¶¶[0014]-[0115]: Memory 806 – Intention Signaling Instructions 812), cause the processor to perform acts comprising:
determining that the autonomous vehicle is to execute a maneuver that will cause the autonomous vehicle to traverse a portion of the driving environment (see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect the path of the AV [driving environment of the autonomous vehicle] … the intention signaling system can generate either an intention output indicating the AV’s intent (e.g., to proceed ahead of the humans) or a permissive output indicating that the AV is giving the humans right-of-way to cross the AV’s path [driving environment of the autonomous vehicle] … the intention signaling system can utilize right-of-way information (e.g., a traffic signal or crosswalk indicator) to determine whether the AV or the proximate humans have right-of-way);
predicting a future path of the person that traverses the portion of the driving environment, the future path of the person being predicted  based upon the plurality of sensor signals (see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect [predicting a future path] the path of the AV [portion , see ¶[0051]: the processed data 213 can indicate a pedestrian crossing the road, and see ¶[0066]: identifying a pedestrian attempting to cross [predicting a future path] the road with or without a crosswalk); and 
causing the at least one light of the autonomous vehicle to output a first visual indicator perceivable external to the autonomous vehicle or a second visual indicator perceivable external to the autonomous vehicle (see ¶¶[0013]-[0014]: the intention signaling system can include an output system having a number of visual and/or audio devices (e.g., a display and speaker arrangement) to enable the intention signaling system to provide feedback to humans in certain situations … The intention signaling system can provide the intention output [second visual indicator] to the human driver of the proximate vehicle indicating that the AV will proceed through the intersection first … the intention signaling system can generate either an intention output [second visual indicator] indicating the AV’s intent (e.g., to proceed ahead of the humans) or a permissive output [first visual indicator] indicating that the AV is giving the humans right-of-way to cross the AV’s path … This permissive output can also include visual and/or audible feedback (e.g., flashing red lights or a pedestrian halt symbol on a display), and see ¶[0040]: output systems 95 can include any number of visual or audio components (e.g., displays, mechanical indicators, speakers, projectors, etc.), including the lighting device or strip described herein, that the controller 84 can utilize to generate the intention output … the controller 84 can cause the output systems 95 to generate a short siren sound and visual indicators (e.g., displayed arrows) providing the proximate humans with a clear indication of the AV’s 10 intent to proceed), wherein the first visual (see Fig. 4A & ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first visual indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement) that enables the humans to readily determine the AV’s acquiescence … This permissive output can also include visual and/or audible feedback (e.g., flashing red lights or a pedestrian halt symbol on a display), and see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like), wherein the second visual indicator indicates that the autonomous vehicle plans to execute the maneuver prior to the person traversing the portion of the driving environment and a characteristic of the second visual indicator signifies that the second visual indicator is intended to be communicated to the person detected in the driving environment (see ¶[0014]: If the AV has right-of-way, the intention signaling system can generate an intention output indicating that the AV will proceed before [prior] the humans [second visual indicator], and see ¶[0040]: the controller 84 can cause the output systems 95 to generate a short siren sound and visual indicators [second visual indicator] (e.g., displayed arrows) providing the proximate humans with a clear indication of the AV’ s 10 intent to proceed, and see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like);
wherein the at least one light is configured to direct emission of the first visual indicator or the second visual indicator at the person and the future path of the person predicted to traverse the portion of the driving environment, wherein the emission visually highlights the future path of the person as predicted (see Fig. 4A [reproduced above for convenience]: Projector 412, and Projected Output 416, see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first visual indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement [visually highlighting the future path of the person as predicted/ the portion of the driving environment]) that enables the humans to readily determine the AV's acquiescence, see ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like, and see ¶[0090]: In determining that there is no potential for conflict, the intention signaling system 235 can receive input from the AV control system 220 and/or data processing system 210 which can execute prediction logic to determine a path or intent of the external entity).

As per claim 2, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sweeney teaches wherein the autonomous vehicle further comprises a vehicle propulsion system and a braking system, the acts further comprising:
(see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [maneuver subsequent to the person] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement) that enables the humans to readily determine the AV’s acquiescence … If the AV has right-of-way, the intention signaling system can generate an intention output indicating that the AV will proceed before the humans [maneuver prior to the person], see ¶[0055]: the intention signaling system 235 can generate the intention output 237 in conjunction with a intent request 251 to the AV control system 220 to combine the intention output 237 with vehicle “body language” to further evoke the AV’s 200 intent. In response to the intent request 251, the AV control system 220 can generate control commands 221 that cause the steering, braking [braking system], and acceleration systems 225 to execute functions, such as nudging the AV 200 forward [vehicle propulsion system], turning the front wheels, flashing the AV's 200 headlamps, and the like, see Fig. 1 & ¶¶[0029]-[0036]: the control system 100 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle with respect to a road segment upon which the vehicle 10 operates. The sensor data can be used to determine actions which are to be performed by the vehicle 10 in order for the vehicle 10 to continue on a route to a destination … In controlling the vehicle 10, the control system 100 can issue instructions and data, shown as commands 85, which programmatically controls various electromechanical interfaces of the vehicle 10. The commands 85 can serve to control operational aspects of the vehicle 10, including propulsion [vehicle propulsion system], braking [braking system], steering, and auxiliary behavior (e.g., turning lights on), and see Fig. 2 & ¶¶[0043]-[0048]: The data processing system 210 can provide the processed sensor data 213 identifying such obstacles and road hazards to the AV control system 220, which can react accordingly by operating the steering, braking [braking system], and acceleration systems 225 propulsion [vehicle propulsion system] of the AV 200 to perform low level maneuvering).

As per claim 3, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sweeney further teaches wherein the characteristic of the first visual indicator and the characteristic of the second visual indicator are based on a type of the person, wherein the type of the person is one of:
a pedestrian;
a cyclist; or
an operator of a vehicle (see Fig. 4A: Pedestrians 418, see ¶¶[0013]-[0014]: The intention signaling system can provide the intention output to the human driver of the proximate vehicle [operator of a vehicle] … The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists [cyclist], human drivers, etc.) whose paths may intersect the path of the AV, and see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like).

As per claims 4-5, (Cancelled)

As per claim 6, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sweeney further teaches wherein the at least one light emits the first visual indicator with a first coloring when the autonomous vehicle plans to execute the maneuver subsequent to the (see ¶¶[0070]-[0075]: the intention engine 320 can increase a visual and/or urgency in the intention output set 322 or permissive output set 324. For permissive output sets 324 (e.g., in a crowded crosswalk scenario), the intention engine 320 can initially provide a calm acquiescence output, such as green [first coloring] displayed signals and/or a relaxed audio output ( e.g., a calm voice informing external entities of the AV's acquiescence)), wherein the at least one light emits the second visual indicator with a second coloring when the autonomous vehicle plans to execute the maneuver prior to the person traversing the portion of the driving environment (see¶[0081]: If the AV 400 has right-of-way, then the intention signaling system 235 can generate an intention output signaling to the pedestrians that the AV 400 intends to pass the pedestrians without yielding. The intention output can include, for example, one or more flashing red [second coloring] palms on a set of forward facing displays of the AV 400 (e.g., a bumper display 414, mirror displays 426, or a head-up display 404 visible through the windshield)).

As per claim 7, (Cancelled)

As per claim 8, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sweeney further teaches wherein the at least one light is at least one of mounted on a window of the autonomous vehicle or mounted underneath the autonomous vehicle (see Fig. 4A: Bumper Display 414 & Head-Up Display 404, and see ¶[0013] & ¶[0084]: the intention signaling system can display the intention output on a number of displays visible to the human driver. Such displays can be situated within the AV (e.g., a head-up display [on a window]) or integrated with or otherwise mounted to the exterior surfaces of the AV (e.g., as a bumper displays [underneath] along the front and/or rear bumper of the AV or on the side panels of the AV)).

As per claim 9, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sweeney further teaches comprising:
at least one speaker, wherein the at least one speaker is configured to emit a first audible indicator or a second audible indicator, wherein the first audible indicator is emitted when the at least one light outputs the first visual indicator, and wherein the second audible indicator is emitted when the at least one light outputs the second visual indicator (see Fig. 4A: Audio Output 409, see ¶[0013]: the intention signaling system can include an output system having a number of visual and/or audio devices (e.g., a display and speaker arrangement [sound system]) to enable the intention signaling system to provide feedback to humans in certain situations … the intention signaling system can display the intention output on a number of displays visible to the human driver … Additionally or alternatively, the intention output can include an audible output providing the intention information of the AV to the external entities, see ¶[0054]: The audio output can include any variety of sounds, such as permissive sounds [first audible indicator] indicating that the AV 200 is yielding, authoritative [second audible indicator] sounds indicating that the AV 200 is taking right-of-way (e.g., a siren sound), spoken words to provide instructions to external entities, and the like, see ¶[0084]: The permissive output 428 can include an audio output 408 indicating that the pedestrians 418 can cross the road in front of the AV 400, and see Fig. 5B & ¶¶[0092]-[0095]: The permissive and intention output can include, for example, displayed animations (e.g., on external or internal displays), color coded symbols or arrows, scrolling and/or flashing symbols or arrows, audio, projected images, mechanically deployed indicators, and the like … the output can include audio, such as a jingle, a siren, or voice (552)).

As per claim 10, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
(see ¶[0013]: when the AV arrives at a four-way stop sign [intersection of a first road and a second road] just prior to a human-driven vehicle, the intention signaling system can generate an intention output based on sensor data from an on-board sensor array or computing system of the AV. The intention signaling system can provide the intention output to the human driver of the proximate vehicle [vehicle operated by the person] indicating that the AV will proceed through the intersection first, and see ¶¶[0039]-[0041]: the AV 10 can approach an intersection and the control system 100, executing the intent logic 121, can identify a green traffic light indicating right-of-way for the AV 10. The intention decision 133 for the intersection can comprise a decision to proceed through the intersection with right-of-way, which the vehicle control 128 can process in conjunction with the event alerts 135 (e.g., identifying proximate vehicles and pedestrians that have potential to intersect with the AV 10). Based on the right-of-way decision 133, the vehicle control 128 can transmit commands 85 to the controller 84 to generate an intention output, using the output systems 95, indicating the AV's 10 intention to proceed through the intersection with right-of-way … the intent logic 121 can generate intention outputs via the output systems 95 in any detected area where potential conflict may arise).

As per claim 11, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sweeney teaches the acts further comprising: 
prior to causing the autonomous vehicle to output the first visual indicator or the second visual indicator, determining that the person is expected to yield to the autonomous vehicle based upon the plurality of sensor signals, wherein outputting the second visual indicator is based upon (see ¶[0057]: the intention signaling system 235 monitors a traffic signal for a current lane, as well as potentially conflicting entities, as the AV 200 approaches the signal to dynamically determine whether the AV 200 has right-of-way through the intersection … Accordingly, the output devices 240 can present the intention output 237 [second visual indicator] to the external entities (e.g., human drivers stopped at the intersection or waiting to turn into the AV's 200 path, or pedestrians waiting [person is expected to yield] to cross the road on which the AV 200 travels), see Fig. 5B: Monitor External Entities For Compliance [person is expected to yield] (step 570), Generate and present Courtesy output [second visual indicator] (step 585), and see ¶¶[0090]-[0097]: In determining that there is no potential for conflict, the intention signaling system 235 can receive input from the AV control system 220 and/or data processing system 210 which can execute prediction logic to determine a path or intent of the external entity … the intention signaling system 235 can monitor the external entity for compliance (570). For example, as the AV 200 approaches a crosswalk and outputs a permissive signal set for pedestrians to cross, the intention signaling system 235 can monitor the pedestrians as they cross the road. Once the external entities have complied with the permissive or intention output, the intention signaling system 235 can terminate the output (580). Optionally, the intention signaling system 235 can generate and present a courtesy output [second visual indicator] to the external entity thereafter (585)).

As per claim 12, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sweeney teaches the acts further comprising:
prior to causing the autonomous vehicle to output the first visual indicator or the second visual indicator, determining that the person is expected to fail to yield to the autonomous vehicle based upon the plurality of sensor signals, wherein outputting the first visual indicator is based upon determining that the person is expected to fail to yield to the autonomous vehicle (see ¶[0066]: identifying a pedestrian attempting to cross the road [person is expected to fail to yield] with or without a crosswalk, a default rule for the right-of-way engine 350 can be to generate a decision 352 indicating that the pedestrian has right-of-way [outputting the first indicator] … If the AV has right-of-way, the intention engine 320 can generate an intention set 322 providing the parameters of the potential conflict (e.g., a pedestrian in a forward direction of the AV where the AV has right-of-way [person is expected to fail to yield]) ... the output commands 382 can cause the visual 393, audio 395, and/or mechanical systems 397 to present the intention output to the external entity (e.g., flashing red palms on a display device indicating to the pedestrian to remain on the sidewalk), and see ¶[0090]: In determining that there is no potential for conflict, the intention signaling system 235 can receive input from the AV control system 220 and/or data processing system 210 which can execute prediction logic to determine a path or intent of the external entity).

As per claim 13, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sweeney further teaches wherein the first visual indicator has a first intensity and the second visual indicator has a second intensity, wherein the first intensity is varied based upon a distance between the autonomous vehicle and the person, and wherein the second intensity is varied based upon the distance between the autonomous vehicle and the person (see Fig. 7A: Modify Intensity Of Output (step 755), see ¶[0110]: the control system 100 modifies the intensity (e.g., flash rate and/or brightness) of the output based on the imminence of the action to be performed [based upon a distance between the autonomous vehicle and the person] (755). For example, the intention output can convey a crescendo towards the action, and culminate in a reactive output 671 as the SDV executes the immediate action, and see ¶¶[0074]-[0075]: the lighting strip 398 can generate color coded patterns, symbols, and/or flash rates that reflect the nature of the action, such as the intensity of the acceleration or deceleration, or the pre-calculated lateral force of a particular upcoming turn or lane change … prior to the AV decelerating to make a stop, the lighting strip 398 can output a red-colored symbol on one or more segments of the lighting strip (e.g., a center rear segment) in a preemptive signaling mode. In this mode, before the AV begins decelerating, the lighting strip 398 can dynamically modify the red-colored output to indicate an imminence of the deceleration (e.g., increase the brightness [intensity] or initiate a slow flash rate). As the AV executes the deceleration, the lighting strip can switch to a reactive mode in which the output reflects that actual action being performed (e.g., an intensity of the braking)).

As per claim 14, Sweeney teaches a method performed by an autonomous vehicle operating in a driving environment (see Fig. 4A: Autonomous Vehicle (AV) 400, and see Fig. 7A, Fig. 7B, and ¶[0108]: methods for signal external entities by a self-driving vehicle (SDV)), the method comprising:
determining that the autonomous vehicle is to execute a maneuver that will cause the autonomous vehicle to traverse a portion of the driving environment (see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect the path of the AV [driving environment of the autonomous vehicle] … the intention signaling system can generate either an intention output indicating the AV’s intent (e.g., to proceed ahead of the humans) or a permissive output indicating that the AV is giving the humans right-of-way to cross the AV’s path [driving environment of the autonomous vehicle] … the intention signaling system can utilize right-of-way information (e.g., a traffic signal or crosswalk indicator) to determine whether the AV or the proximate humans have right-of-way);
predicting a future path of a person in the driving environment that traverses the portion of the driving environment, the future path of the person being predicted based upon a plurality of (see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect [predicting a future path] the path of the AV [portion of the driving environment], see ¶[0051]: the processed data 213 can indicate a pedestrian crossing the road, and see ¶[0066]: identifying a pedestrian attempting to cross [predicting a future path] the road with or without a crosswalk);
determining whether the autonomous vehicle is to yield to the person when the person traverses the portion of the driving environment (¶[0066]: identifying a pedestrian attempting to cross the road [person is expected to fail to yield] with or without a crosswalk, a default rule for the right-of-way engine 350 can be to generate a decision 352 indicating that the pedestrian has right-of-way [autonomous vehicle is to yield to the person]);
when the autonomous vehicle is to yield to the person:
outputting a first visual indicator perceivable external to the autonomous vehicle, wherein the first visual indicator indicates that the autonomous vehicle plans to execute the maneuver subsequent to the person traversing the portion of the driving environment, and a characteristic of the first visual indicator signifies that the first visual indicator is intended to be communicated to the person detected in the driving environment, and wherein the first visual indicator is directed at the person and the future path of the person predicted to traverse the portion of the driving environment to visually highlights the future path of the person as predicted (see Fig. 4A: Projector 412, and Projected Output 416, see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first visual indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement [visually highlighting the future path of the person as predicted/ the portion of the driving environment]) that enables the humans to readily determine the AV's acquiescence … This permissive output can also include visual and/or audible feedback (e.g., flashing red lights or a pedestrian halt symbol on a display, see ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like, and see ¶[0090]: In determining that there is no potential for conflict, the intention signaling system 235 can receive input from the AV control system 220 and/or data processing system 210 which can execute prediction logic to determine a path or intent of the external entity); and
controlling at least one of a vehicle propulsion system of the autonomous vehicle or a braking system of the autonomous vehicle to execute the maneuver subsequent to the person traversing the portion of the driving environment (see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [maneuver subsequent to the person] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement) that enables the humans to readily determine the AV’s acquiescence, see ¶[0055]: the intention signaling system 235 can generate the intention output 237 in conjunction with a intent request 251 to the AV control system 220 to combine the intention output 237 with vehicle “body language” to further evoke the AV’s 200 intent. In response to the intent request 251, the AV control system 220 can generate control commands 221 that cause the steering, braking [braking system], and acceleration systems 225 to execute functions , such as nudging the AV 200 forward [vehicle propulsion system], turning the front wheels, flashing the AV's 200 headlamps, and the like, see Fig. 1 & ¶¶[0029]-[0036]: the control system 100 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle with respect to a road segment upon which the vehicle 10 operates. The sensor data can be used to determine actions which are to be performed by the vehicle 10 in order for the vehicle 10 to continue on a route to a destination … In controlling the vehicle 10, the control system 100 can issue instructions and data, shown as commands 85, which programmatically controls various electromechanical interfaces of the vehicle 10. The commands 85 can serve to control operational aspects of the vehicle 10, including propulsion [vehicle propulsion system], braking [braking system], steering, and auxiliary behavior (e.g., turning lights on), and see Fig. 2 & ¶¶[0043]-[0048]: The data processing system 210 can provide the processed sensor data 213 identifying such obstacles and road hazards to the AV control system 220, which can react accordingly by operating the steering, braking [braking system], and acceleration systems 225 propulsion [vehicle propulsion system] of the AV 200 to perform low level maneuvering); and
when the person is to yield to the autonomous vehicle:
outputting a second visual indicator perceivable external to the autonomous vehicle, wherein the second visual indicator indicates that the autonomous vehicle plans to execute the maneuver prior to the person traversing the portion of the driving environment and a characteristic of the second visual indicator signifies that the second visual indicator is intended to be communicated to the person detected in the driving environment, and wherein the second visual indicator is directed at the person and the future path of the person predicted to traverse the portion of the driving environment to visually highlights the future path of the person as predicted (see Fig. 4A: Projector 412, and Projected Output 416, see ¶[0014]: If the AV has right-of-way, the intention signaling system can generate an intention output indicating that the AV will proceed before [prior] the humans [second visual indicator], and see ¶[0040]: the controller 84 can cause the output systems 95 to generate a short siren sound and visual indicators [second visual indicator] (e.g., displayed arrows) providing the proximate humans with a clear indication of the AV’ s 10 intent to proceed, see ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like, and see ¶[0090]: In determining that there is no potential for conflict, the intention signaling system 235 can receive input from the AV control system 220 and/or data processing system 210 which can execute prediction logic to determine a path or intent of the external entity); and
controlling at least one of the vehicle propulsion system or the braking system to execute the maneuver prior to the person traversing the portion of the driving environment (see ¶[0014]: If the AV has right-of-way, the intention signaling system can generate an intention output indicating that the AV will proceed before the humans [maneuver prior to the person], see ¶[0055]: the intention signaling system 235 can generate the intention output 237 in conjunction with a intent request 251 to the AV control system 220 to combine the intention output 237 with vehicle “body language” to further evoke the AV’s 200 intent. In response to the intent request 251, the AV control system 220 can generate control commands 221 that cause the steering, braking [braking system], and acceleration systems 225 to execute functions , such as nudging the AV 200 forward [vehicle propulsion system], turning the front wheels, flashing the AV's 200 headlamps, and the like, see Fig. 1 & ¶¶[0029]-[0036]: the control system 100 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle with respect to a road segment upon which the vehicle 10 operates. The sensor data can be used to determine actions which are to be performed by the vehicle 10 in order for the vehicle 10 to continue on a route to a destination … In controlling the vehicle 10, the control system 100 can issue instructions and data, shown as commands 85, which programmatically controls various electromechanical interfaces of the vehicle 10. The commands 85 can serve to control operational aspects of the vehicle 10, including propulsion [vehicle propulsion system], braking [braking system], steering, and auxiliary behavior (e.g., turning lights on), and see Fig. 2 & ¶¶[0043]-[0048]: The data processing system 210 can provide the processed sensor data 213 identifying such obstacles and road hazards to the AV control system 220, which can react accordingly by operating the steering, braking [braking system], and acceleration systems 225 propulsion [vehicle propulsion system] of the AV 200 to perform low level maneuvering).

As per claim 15, Sweeney teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Sweeney further teaches comprising: 
outputting a first audible indicator with the first visual indicator when the autonomous vehicle is to yield to the person (see ¶[0013]: the intention signaling system can include an output system having a number of visual and/or audio devices (e.g., a display and speaker arrangement [sound system]) to enable the intention signaling system to provide feedback to humans in certain situations … the intention signaling system can display the intention output on a number of displays visible to the human driver … Additionally or alternatively, the intention output can include an audible output providing the intention information of the AV to the external entities, see ¶[0054]: The audio output can include any variety of sounds, such as permissive sounds [first audible indicator] indicating that the AV 200 is yielding, and see ¶[0084]: The permissive output 428 can include an audio output 408 indicating that the pedestrians 418 can cross the road in front of the AV 400); and 
(see ¶[0054]: The audio output can include any variety of sounds, such as … authoritative sounds [second audible indicator] indicating that the AV 200 is taking right-of-way (e.g., a siren sound), spoken words to provide instructions to external entities, and the like, and see ¶¶[0092]-[0095]: The permissive [first indicator] and intention [second indicator] output can include, for example, displayed animations [visual indicator] (e.g., on external or internal displays), color coded symbols or arrows, scrolling and/or flashing symbols or arrows, audio [audible indicator], projected images, mechanically deployed indicators, and the like … the output can include audio, such as a jingle, a siren, or voice (552)).

As per claim 16, Sweeney teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. 
Sweeney further teaches wherein the first visual indicator and the second visual indicator each has a type, wherein the type is determined based on characteristics of the driving environment as ascertained by the autonomous vehicle using the plurality of sensor signals (see ¶[0043]: When events are detected, the event logic 124 can signal an event alert 135 that classifies the event and indicates the type of avoidance action to be performed … For potential human incidences, the intent logic 121 can process the sensor data 111 in order to make an intention decision 133, and the control system can generate an intent output using the output systems 95 accordingly).

As per claim 17-19, (cancelled) 

As per claim 20, Sweeney teaches an autonomous vehicle (see Fig. 4A: Autonomous Vehicle (AV) 400) comprising:
(see Fig. 8, ¶[0024] & ¶¶[0014]-[0115]: Computer System 800, Processor 804, Memory 806 – Intention Signaling Instructions 812), cause the one or more processors to perform acts comprising:
determining that the autonomous vehicle is to execute a maneuver that will cause the autonomous vehicle to traverse a portion of a driving environment of the autonomous vehicle (see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect the path of the AV [driving environment of the autonomous vehicle] … the intention signaling system can generate either an intention output indicating the AV’s intent (e.g., to proceed ahead of the humans) or a permissive output indicating that the AV is giving the humans right-of-way to cross the AV’s path [driving environment of the autonomous vehicle] … the intention signaling system can utilize right-of-way information (e.g., a traffic signal or crosswalk indicator) to determine whether the AV or the proximate humans have right-of-way);
predicting a future path of a person in the driving environment that traverses the portion of the driving environment, the future path of the person being predicted  based upon the plurality of sensor signals (see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect [predicting a future path] the path of the AV [portion of the driving environment], see ¶[0051]: the processed data 213 can indicate a pedestrian crossing the road, and see ¶[0066]: identifying a pedestrian attempting to cross [predicting a future path] the road with or without a crosswalk);
determining whether the person is expected to yield to the autonomous vehicle (see ¶[0057]: the intention signaling system 235 monitors a traffic signal for a current lane, as well as potentially conflicting entities, as the AV 200 approaches the signal to dynamically determine whether the AV 200 has right-of-way through the intersection … Accordingly, the output devices 240 can present the intention output 237 to the external entities (e.g., human drivers stopped at the intersection or waiting to turn into the AV’s 200 path, or pedestrians waiting [person is expected to yield] to cross the road on which the AV 200 travels), see Fig. 5B: Monitor External Entities For Compliance [person is expected to yield] (step 570), Generate and present Courtesy output [second indicator] (step 585), and see ¶[0097]: the intention signaling system 235 can monitor the external entity for compliance (570). For example, as the AV 200 approaches a crosswalk and outputs a permissive signal set for pedestrians to cross, the intention signaling system 235 can monitor the pedestrians as they cross the road. Once the external entities have complied with the permissive or intention output, the intention signaling system 235 can terminate the output (580). Optionally, the intention signaling system 235 can generate and present a courtesy output [second indicator] to the external entity thereafter (585)) or is expected to fail to yield to the autonomous vehicle based upon the plurality of sensor signals (¶[0066]: identifying a pedestrian attempting to cross the road [person is expected to fail to yield] with or without a crosswalk, a default rule for the right-of-way engine 350 can be to generate a decision 352 indicating that the pedestrian has right-of-way … If the AV has right-of-way, the intention engine 320 can generate an intention set 322 providing the parameters of the potential conflict (e.g., a pedestrian in a forward direction of the AV where the AV has right-of-way [person is expected to fail to yield]) ... the output commands 382 can cause the visual 393, audio 395, and/or mechanical systems 397 to present the intention output to the external entity, and see ¶[0090]: In determining that there is no potential for conflict, the intention signaling system 235 can receive input from the AV control system 220 and/or data processing system 210 which can execute prediction logic to determine a path or intent of the external entity); and
controlling the autonomous vehicle to output a first visual indicator perceivable external to the autonomous vehicle or a second visual indicator perceivable external to the autonomous vehicle (see ¶[0013]: the intention signaling system can include an output system having a number of visual and/or audio devices (e.g., a display and speaker arrangement) to enable the intention signaling system to provide feedback to humans in certain situations … The intention signaling system can provide the intention output to the human driver of the proximate vehicle indicating that the AV will proceed through the intersection first, see ¶[0014]: the intention signaling system can generate either an intention output [second visual indicator] indicating the AV’s intent (e.g., to proceed ahead of the humans) or a permissive output [first visual indicator] indicating that the AV is giving the humans right-of-way to cross the AV's path … This permissive output can also include visual and/or audible feedback (e.g., flashing red lights or a pedestrian halt symbol on a display), and see ¶[0040]: output systems 95 can include any number of visual or audio components (e.g., displays, mechanical indicators, speakers, projectors, etc.), including the lighting device or strip described herein, that the controller 84 can utilize to generate the intention output … the controller 84 can cause the output systems 95 to generate a short siren sound and visual indicators (e.g., displayed arrows) providing the proximate humans with a clear indication of the AV’s 10 intent to proceed), wherein the first visual indicator indicates that the autonomous vehicle plans to execute the maneuver subsequent to the person traversing the portion of the driving environment (see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first visual indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement) that enables the humans to readily determine the AV's acquiescence … This permissive output can also include visual and/or audible feedback (e.g., flashing red lights or a pedestrian halt symbol on a display), wherein the second visual indicator indicates that the autonomous vehicle plans to execute the maneuver prior to the person traversing the portion of the driving environment (see ¶[0014]: If the AV has right-of-way, the intention signaling system can generate an intention output indicating that the AV will proceed before [prior] the humans [second visual indicator], and see ¶[0040]: the controller 84 can cause the output systems 95 to generate a short siren sound and visual indicators [second visual indicator] (e.g., displayed arrows) providing the proximate humans with a clear indication of the AV’s 10 intent to proceed), wherein the first visual indicator is outputted for a first duration of time during which the person traverses the portion of the driving environment prior to the autonomous vehicle traversing the portion of the driving environment (see ¶[0097]: the intention signaling system 235 can monitor the external entity for compliance (570). For example, as the AV 200 approaches a crosswalk and outputs a permissive signal set for pedestrians to cross, the intention signaling system 235 can monitor the pedestrians as they cross the road [first duration of time]. Once the external entities have complied with the permissive or intention output, the intention signaling system 235 can terminate the output (580)), wherein the second visual indicator is outputted for a second duration of time during which the autonomous vehicle traverses the portion of the environment prior to the person traversing the portion of the driving environment, and wherein the first visual indicator or the second visual indicator that is outputted is continually directed on a ground in the driving environment at a location of the person as the person traverse the driving environment (see ¶[0044]: before and/or during [second duration of time] the avoidance maneuver, the controller 84 can generate control signals 119 causing the output systems 95 to output flashing red lights, and directional indicators (e.g., flashing red arrows) indicating the direction in which the AV 10 will perform the avoidance maneuver, see Fig. 4A: Projector 412, and Projected Output 416, see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first visual indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement [continually directed on a ground in the driving environment at a location of the person as the person traverse the driving environment]) that enables the humans to readily determine the AV's acquiescence, see ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), and see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like).

As per claim 21, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sweeney further teaches wherein the at least one light is configured to articulate such that the first visual indicator or the second visual indicator is continually emitted on a ground in the driving environment at a location of the person as the person traverses the driving environment (see Fig. 4A: Projector 412, and Projected Output 416, see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement [continually emitted on a ground in the driving environment at a location of the person as the person traverses the driving environment]) that enables the humans to readily determine the AV's acquiescence, see ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), and see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like).

As per claim 22, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sweeney further teaches comprising a light strip, wherein the light strip comprises the at least one light (see Fig. 6A & Fig. 6B: Light Strip 615, and see ¶[0017]: The lighting strip can comprise hundreds or thousands of multicolored light emitting diodes that can provide various colored symbols and patterns to provide external entities with information relating to the intent of the AV, and/or an acknowledgment that the AV has detected a particular external entity (e.g., a pedestrian or vehicle).

As per claim 23, Sweeney teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated.  Sweeney further teaches comprising: 
continually directing emission of the first visual indicator or the second visual indicator on a ground in the driving environment at a location of the person as the person traverses the driving environment (see Fig. 4A: Projector 412, and Projected Output 416, see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement [on a ground in the driving environment at a location of the person as the person traverses the driving environment]) that enables the humans to readily determine the AV's acquiescence, see ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), and see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like).

As per claim 24, Sweeney teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. 
Sweeney further teaches wherein the characteristic of the first visual indicator and the characteristic of the second visual indicator are based on a type of the person, wherein the type of the person is one of:
a pedestrian;
a cyclist; or
an operator of a vehicle (see Fig. 4A: Pedestrians 418, see ¶[0013]: The intention signaling system can provide the intention output to the human driver of the proximate vehicle [operator of a vehicle], see ¶[0014]: The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists [cyclist], human drivers, etc.) whose paths may intersect the path of the AV, and see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: the intention engine 320 can generate a particular output set for each detected external entity … The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like).

As per claim 25, Sweeney teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sweeney further teaches wherein the characteristic of the first visual indicator and the characteristic of the second visual indicator are further a function of weather conditions in the driving environment (see ¶[0042]: In certain implementations, the event logic 124 can trigger a response to a detected event. A detected event can correspond to a roadway condition or obstacle which, when detected, poses a potential hazard or threat of collision to the vehicle 10. By way of example, a detected event can include an object in the road segment, heavy traffic ahead, and/or wetness [weather conditions] or other environmental conditions [weather conditions] on the road segment).

As per claim 26, Sweeney teaches the autonomous vehicle of claim 20, accordingly, the rejection of claim 20 above is incorporated. 
Sweeney further teaches wherein the first visual indicator or the second visual indicator that is outputted is directed at the person and the future path of the person predicted to traverse the portion of the driving environment to visually highlight the future path of the person as predicted (see Fig. 4A: Projector 412, and Projected Output 416, see ¶[0014]: If the proximate humans have right-of-way, the intention signaling system can generate a permissive output [first visual indicator] (e.g., display green arrows and/or project an image such as a crosswalk onto the pavement [visually highlighting the future path of the person as predicted]) that enables the humans to readily determine the AV's acquiescence, see ¶[0084]: the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk), see Fig 5A, ¶[0002], ¶[0017], ¶[0039], ¶[0043], ¶[0054], ¶[0056], ¶[0059], ¶¶[0062]-[0065] and ¶[0068]: The external entity can be can be a pedestrian or group of pedestrians, a human-driven vehicle, a bicyclist, and the like … the intention signaling system 235 can project images onto the roadway, such as a crosswalk to indicate a pedestrian's right-of-way, or forward directional arrows indicating the path that the AV 200 will travel through an intersection … the intention engine 320 can generate a particular output set for each detected external entity, and see ¶[0090]: In determining that there is no potential for conflict, the intention signaling system 235 can receive input from the AV control system 220 and/or data processing system 210 which can execute prediction logic to determine a path or intent of the external entity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.


/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661